      Case 1-19-43275-cec           Doc 27     Filed 10/15/19       Entered 10/15/19 15:44:43




                                                                          October 15, 2019
Honorable Chief Judge Carla E. Craig
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East, Suite 1595
Brooklyn, New York 11201-1800

                Debtor:      Deborah A. Forde
                Case No.:    19-43275-cec
                Chapter:     13
                Property Address: 1035 E 81st Street, Brooklyn, NY 11236

Dear Honorable Chief Judge Craig,

         This firm represents Selene Finance LP as servicer for MTGLQ Investors, L.P., a secured creditor
of the above-named Debtor. On June 21, 2019 a Loss Mitigation Order was entered by this Court. We
would respectfully request that the below serve as a status update on the aforementioned loss mitigation
proceeding.

          At the last Loss Mitigation Status Conference held on August 8th, the Debtor was to submit a Loss
Mitigation package by August 23rd. Debtor failed to submit any Loss Mitigation package and at this time
still has not submitted any Loss Mitigation documents to proceed with the Loss Mitigation review.
Selene therefore requests that Loss Mitigation be terminated.

        Thank you for your courtesy in the matter. Please do not hesitate to contact me with any
questions regarding the matter.
                                                                Respectfully,

                                                                 /s/Raquel Felix
                                                                 Raquel Felix, Esq.
                                                                 RAS Boriskin, LLC
                                                                 rfelix@rasboriskin.com
cc: Alice Nicholson, Esq., (Via ECF)
